29 F.3d 633
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gene MINETTI, Plaintiff-Appellant,v.INTL LONGSHOREMEN & WAREHOUSEMEN UNION;  ILWU Local # 19;ILWU Local # 52;  Pacific Maritime Association;Port of Seattle;  et al., Defendants-Appellees.
No. 94-35001.
United States Court of Appeals, Ninth Circuit.
Submitted July 18, 1994.*Decided July 21, 1994.

Before:  FARRIS, KOZINSKI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Gene Minetti appeals pro se the district court's dismissal pursuant to Fed.R.Civ.P. 12(b)(6) of his action against the International Longshoremen's and Warehousemen's Union (ILWU), various ILWU Locals, the Pacific Maritime Association, the Port of Seattle, named Port of Seattle officials, and the National Labor Relations Board, alleging, inter alia, violations under the National Labor Relations Act, 29 U.S.C. Secs. 157, 158, the Labor Management Reporting and Disclosure Act, 29 U.S.C. Sec. 411, the Clayton Act, 15 U.S.C. Sec. 1, 42 U.S.C. Secs. 1981, 1983, the United States Constitution, the Washington State Constitution, and various Washington state laws.  We have jurisdiction under 28 U.S.C. Sec. 1291.


3
We review de novo,  Buckey v. County of Los Angeles, 968 F.2d 791, 793-94 (9th Cir.), cert. denied, 113 S.Ct. 599 and 113 S.Ct. 600 (1992), and affirm for the reasons stated in the well-reasoned Report and Recommendation prepared by the magistrate judge and adopted by the district court in its order entered November 16, 1993.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3